Citation Nr: 1760105	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  05-07 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for herniated nucleus pulposus L4-S1, status post laminectomy with spinal stenosis, on an extraschedular basis.

2.  Entitlement to a total disability rating due to individual employability (TDIU) due to service-connected disabilities for the period prior to October 1, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to June 1990. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the claims file is currently held by the RO in Montgomery, Alabama. 

In March 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

This case has a long procedural history which is detailed in the Board's February 2017 rating decision.  Pertinent to the above-stated issues, the Board in February 2017 denied the Veteran's claims seeking increased ratings for herniated nucleus pulposus L4-S1 on a schedular basis.  The Board also partially granted increased rating claims for both right and left lower extremity radiculopathy.  The issues of an increased rating for a lumbar spine disability on an extraschedular basis and entitlement to a TDIU prior to October 1, 2011, were each remanded for further evidentiary development.  The Board is satisfied that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's service-connected herniated nucleus pulposus L4-S1, status post laminectomy with spinal stenosis, does not present such an exceptional or unusual disability picture that the available schedular evaluations are inadequate.

2.  From January 10, 2010, the Veteran met the schedular criteria for TDIU and his service-connected disabilities have been shown to preclude substantial gainful employment.

3.  Prior to January 10, 2010, the Veteran's service-connected disabilities have not been shown to be of such severity as to preclude his participation in any substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an extraschedular rating for herniated nucleus pulposus L4-S1, status post laminectomy with spinal stenosis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.71a, Diagnostic Code (DC) 5238-5243 (2017).

2.  The criteria for assignment of a TDIU for the period from January 10, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2017).

3.  The criteria for assignment of a TDIU for the period prior to January 10, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks extraschedular consideration for his service-connected herniated nucleus pulposus L4-S1, status post laminectomy with spinal stenosis.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the various disabilities.  

The Veteran's back disorder is currently rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5238-5243.  In a February 2017 decision, the Board denied entitlement to an increased schedular evaluation in excess of 20 percent and remanded to have the AOJ refer the Veteran's claim to the VA Director of Compensation Service to consider the question of whether the Veteran was entitled to an extraschedular rating.

According to 38 C.F.R. § 3.321(b)(1), ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOPGCPREC 6-1996 (Aug. 16, 1996).

However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service, for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

There is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).

As noted above, the Board's February 2017 decision denied an increased schedular rating for the Veteran's back disability.  Therefore, the only issue on appeal pertains to whether a compensable evaluation is warranted on an extraschedular basis.

Turning to the evidence of record, an April 2004 VA treatment record noted the Veteran sought follow-up care after undergoing a laminectomy to his lumbar spine.  Since his surgery in February 2004, the Veteran stated that the pain radiating into his right leg went away, but he now had pain radiating into the left knee from his left back.

The Veteran was afforded a VA examination of his back in June 2004, during which he reported severe back pain with leg pain, spasms, and neurogenic claudication.  The examiner noted that the Veteran's February 2004 surgery was complicated by an unintentional dural tear.  Since the surgery, his only significant improvement was in the muscle spasms of his leg.  There had been no improvement in his pain, which was severe.  There was radiation of the pain into his legs, particularly on the right, which worsened with standing or walking.  The Veteran used a knee brace for walking. 

The Veteran moved slowly and walked with his spine slightly flexed.  Ankle jerks were diminished.  He had forward flexion from 0 to 80 degrees, lateral rotation to 45 degrees in both directions, and lateral flexion to 28 degrees on the left and 30 degrees on the right.  The examiner noted that the Veteran's activity level and ability to ambulate were severely limited because of his pain, which was due to lumbar stenosis. 

The claims file contains private physical therapy records dated in August 2004, which indicate that the Veteran reported back pain that had decreased slightly since his surgery.  He stated that he had difficulty sleeping and pain with prolonged sitting.  There was no tenderness to palpation in the bilateral lumbar paraspinals, but there was slight pain in the hips.  The examiner noted that the Veteran's range of motion included "approximately 3/4 of trunk flexion, 1/2 trunk extension, [and] 3/4 of [right and left] side flexion."  He complained of more pain with left side flexion, and the examiner noted that the Veteran was able to perform approximately "1/2 of bilateral rotation."  The Veteran described his pain as 7 on a scale of 10 at its worst during physical activity and never less than 4 out of 10.  He stated that his symptoms increased with standing or sitting more than 30 minutes.  He had a moderate increase in symptoms with driving and lifting heavy weights, and he was "hardly able to do any work." 

A September 2004 VA neurosurgery clinic note stated that the Veteran had persistent back pain with some pain down into his right leg.  Upon examination, the Veteran had normal ambulation and gait except for a right knee immobilizer he wore.  He had "a tremendous amount of paraspinal muscle spasm" and had tenderness on the lateral aspects of his back.  The examiner noted the Veteran had no neurologic deficits and stated that the pain the Veteran experienced "really looks [like] paraspinal muscle spasm and not nerve compression."

In his September 2004 Notice of Disagreement, the Veteran stated that he still had cramps in his legs several times a day and at night.  He further stated that when he sits he gets a shock through his back like somebody shocked him with electricity.

A December 2004 VA treatment record noted the Veteran's complaints of continued low back pain.  He denied any dysuria but stated that initially when he was seen in the emergency room, he had a strange urge at the end of his urination "like it feels when a Foley catheter is being removed."  He denied experiencing any discharge, fever or chills.

In his March 2005 VA Form 9 appeal, the Veteran stated he woke up "at all hours of the night" and could not go back to sleep because of back pain.  He further stated that his back problems resulted in "constant urination."

A private treatment record dated April 14, 2005 noted that the Veteran was diagnosed with lumbar radiculopathy.  However, a separate treatment record dated the same day and from the same provider noted a diagnosis of "[r]ule out lumbar radiculopathy."  Yet another treatment record from the same medical provider noted the Veteran's complaints of lower back pain that radiates to both legs, with more pain on the left than on the right side.  The Veteran also reported problems with sleep and bladder urgency.  A sensory exam showed that pinprick was decreased in the dorsal and medial aspect of the foot on the left side.

The Veteran was afforded a VA spine examination in July 2007 at which time the claims folder was not available, but the Veteran provided a history of his in-service injury and subsequent treatment.  The Veteran reported that his pain had gradually increased since the most recent surgery; it was primarily in his back, but radiated to one or both legs.  He reported that he could walk one mile at most and could sit for 30 minutes, but would have to move around to do so.  He said he could stand in place for only a few minutes and had to move around to keep from having back pain.  He reported no periods of incapacitation in the past 12 months. 

On physical examination, the examiner noted that the Veteran could get in and out of the chair and on and off the examining table with minimal difficulty.  He walked with a normal gait.  On range of motion testing, the Veteran had 10 degrees extension, 80 degrees flexion, 20 degrees lateral bending to either side, and 10 degrees rotation to either side.  There was no point tenderness and he could heel and toe walk well.  There was no straight leg raising pain and no sciatic tension signs.  The examiner noted atrophy of the right calf muscle which was "most likely" a result of motor nerve impairment secondary to his surgical procedure, "though this is not definite."  Reflexes were symmetric at 2+ for both knee and ankle.  Motor strength was 5/5 throughout the lower extremities and sensory function was intact.  The examiner noted that there was no increase in limitation to motion due to weakness, fatigability or incoordination following repetitive use.  The diagnoses were herniated disc, status post laminectomy and discectomy, spinal stenosis and degenerative disc disease of the lumbar spine. 

A January 2008 private treatment record noted the Veteran was complaining of increasing back pain at the lumbar and lumbosacral area.  An MRI of the lumbar area showed a right paracentral disc extrusion at L4-L5, as well as degenerative disc disease at multiple levels.  An EMG did not find any acute denervation.

When the Board initially reviewed the claim in May 2009, it noted that the July 2007 examiner cited the Veteran's complaints of pain radiating into his legs, but did not include any objective findings of radiculopathy.  The Board remanded the claim for another examination to address the severity of all symptoms of the service-connected back disability. 

A September 2009 private treatment record noted the Veteran had tenderness across the back at the SI joint and sciatic notch with positive straight leg raising on the right side with a problem bending forward to touch the toes.  The doctor recommended a further evaluation of the lower extremity with EMG.

An October 8, 2009, private treatment record noted the Veteran had back pain with radiculopathy, and an EMG demonstrated right S1 radiculopathy.

A November 2009 private doctor's report noted the Veteran's problems with back pain going to both legs.  A January 2008 MRI of the lumbar spine demonstrated there was advanced discogenic and facet joint degenerative changes with multilevel neuroforaminal stenosis.  The Veteran also had an EMG done recently of the lower extremity which demonstrated a right S1 radiculopathy.  Upon examination, the Veteran had tenderness across the back in the lumbosacral area.  He had positive straight leg raising and positive muscle spasm.  He had trouble bending forward more than 50-60 degrees, and he had trouble with squatting.  The report also noted that the Veteran's reflexes seemed to be depressed in both knees and ankles.  He was assessed with cervical radiculopathy with degenerative disc disease, as well as back pain with disc herniation and degenerative disc disease.

Pursuant to a May 2009 Board remand, the Veteran was afforded a VA examination in February 2010 during which the claims folder and medical records were reviewed.  The Veteran reported that he continued to have daily pain since his last laminectomy in 2004, and that his pain was aggravated by almost any activity.  He also complained of painful flare-ups with an 80 percent reduction in function during those times.  The pain was primarily in his back but often radiated to one or both legs.  He stated that he was being treated with targeted injections and pain medications.  On examination, the Veteran had normal posture but antalgic gait.  There was no spasm, atrophy, guarding, or tenderness, and reflexes and sensation were normal in the upper and lower extremities.  Range of motion included flexion to 90 degrees, extension to 30 degrees, and bilateral flexion and rotation to 30 degrees.  There was no objective evidence of pain or further loss of motion with repetition.  Lasegue's sign was negative.  Knee jerk and ankle jerk were each normal.  The diagnosis was degenerative lumbar spine disease.  The examiner noted that the Veteran had not worked since 1990 because of his medical problems.  He stated that the Veteran's back disability had severe effects on his daily activities and prevented him from engaging in sports, exercise, and recreational activities.  He stated that the Veteran did not have any positive neurological findings; he had chronic pain syndrome. 

In April 2010, the Veteran was afforded a VA neurological disorders examination during which the claims folder and medical records were reviewed.  On examination, strength, muscle tone, and sensory perception were all normal.  The Veteran reported leg cramps lasting from a few seconds to a few minutes.  The examiner noted that the leg cramps were of "very brief duration on and off," and since there were no motor, sensory, or reflex changes in the lower extremities, he could not say that the cramps were related to the Veteran's back disability. 

An April 2010 private examiner's report noted the Veteran experienced tenderness at the SI joint and sciatic notch, and he had trouble with bending forward to touch his toes.  He was noted to have back pain with lumbar radiculopathy.

On July 5, 2012, the Veteran underwent another VA back conditions examination.  He was noted to have a diagnosis of degenerative disc disease of the lumbar spine.  The Veteran reported to have daily constant back pain that was severe and worsened with bending, lifting and moving in certain positions.  The Veteran stated he received epidural injections and denied experiencing flare-ups in the past year needing admissions or surgeries/procedures.  Range-of-motion testing revealed forward flexion limited to 55 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 15 degrees, and bilateral lateral rotation to 10 degrees on each side.  The Veteran was not found to have additional limitation in range of motion following repetitive-use testing.  The examiner noted that the Veteran was tender to palpation over the bilateral paraspinal muscles.  Both the Veteran's reflex and sensory exams resulted in normal findings, and the Veteran was not found to have any muscle atrophy.  The Veteran did have radicular pain that manifested in constant pain and mild paresthesias and/or dysesthesias to both lower extremities.  The VA examiner also found that the Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems or pathologic reflexes.

The July 2012 VA examiner stated that the Veteran had intervertebral disc syndrome (IVDS) of the thoracolumbar spine with incapacitating episodes over the past 12 months that have lasted a total duration of at least six weeks.  In another portion of the examination report where the Veteran's reported history was recorded, the examiner noted that the Veteran had incapacitating episodes "as below" but denied any flare-ups in the previous year that required admission.  

The Veteran underwent a VA peripheral nerve conditions examination that same day.  The examination report noted a diagnosis of radiculopathy of the legs.  The report notes that EMG studies performed by the Veteran's private doctor in the mid-2000s found that he had radiculopathy.  The examiner noted that the Veteran did not experience bladder or gastrointestinal control issues.  He did not wear diapers and did not use catheters.  The examiner noted symptoms of the Veteran's radiculopathy of moderate constant pain and mild paresthesias and/or dysesthesias in both lower extremities.  Muscle strength testing was found to be normal, and the Veteran did not have muscle atrophy.  Reflex and sensory exams were normal.  The Veteran did not have trophic changes attributable to peripheral neuropathy.  He walked with a slight antalgic gait due to his knee condition.  The VA examiner stated that the Veteran had mild bilateral S1 radiculopathy based on the examination and also the claims file data.  The examiner stated that the "chronic pain syndrome" the Veteran was labeled with was not a separate neurologic condition from his back condition, but rather described the chronic and severe nature of his pain from the back condition.  

In June 2015, the Veteran was afforded another VA back conditions examination.  A diagnosis was noted of lumbar spine herniated nucleus pulposis surgically treated with residual degenerative arthritis.  The Veteran reported experiencing daily mild to moderate low back pain with severe "AM stiffness and intermittent spasms."  He also continued to have daily bilateral intermittent severe fleeting leg cramping pain and numbness and tingling that sometimes interfered with driving.  Range-of-motion testing revealed forward flexion limited to 80 degrees, extension to 10 degrees, bilateral lateral flexion to 20 degrees on each side, and bilateral lateral rotation to 20 degrees on each side.  The Veteran was not found to have additional limitation in range of motion following repetitive-use testing.  The Veteran was found to have radicular pain and symptoms that included constant mild pain in both lower extremities, intermittent severe pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  The examiner noted that the Veteran experienced moderate symptoms of radiculopathy in both his right and left sides.  The VA examiner found no ankylosis of the spine.  He found that the Veteran had IVDS of the thoracolumbar spine, but the Veteran did not have any episodes of acute signs or symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The examiner also found that the Veteran's spine disability interfered with the ability to stand and walk for a prolonged period of time.  However, the examiner found that the Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems or pathologic reflexes.

In February 2017, the Board referred the matter of entitlement to an extraschedular rating for the Veteran's back disability to the Under Secretary for Benefits or the Director of Compensation Service.  The Director reviewed the record in an August 2017 administrative review for extraschedular consideration under 38 C.F.R. § 3.321 (b)(1), and concluded that there was no unusual or exceptional disability pattern demonstrated that would render application of the regular rating criteria as impractical.  The evidentiary record did not demonstrate that the symptomatology consistently associated with the service-connected lumbar spine disability was not wholly contemplated by the criteria utilized to assign the current and past evaluations.  As such, the Director concluded that entitlement to an increased evaluation on an extraschedular basis for the Veteran's lumbar spine disability was not established.

In this case, the Board agrees with the Director of Compensation Service and finds that the symptomatology and occupational impairment caused by the Veteran's lumbar spine disability are specifically contemplated by the schedular criteria, and the Veteran is not entitled to an extraschedular rating for that service-connected disability.  The schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Here, the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher or separate ratings for more severe symptoms.  Although the Board has reported disturbed sleep due to his back disability, which is not contemplated by the rating criteria, there is no evidence that the Veteran's lumbar spine disability presents other indicia of an exceptional or unusual disability picture, such as marked inference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321 (b)(1).

The Board must emphasize that the 20 percent schedular disability rating for the Veteran's service-connected lumbar spine disability already contemplates the Veteran's serious level of disability and symptomatology.  The Board has reviewed all evidence of record and finds that an extraschedular rating is not warranted for any separate period of time on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  After a thorough review of the record, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, the diagnostic criteria applied to the Veteran's herniated nucleus pulposus L4-S1, status post laminectomy with spinal stenosis, reasonably describe or contemplate the severity and symptomatology of his service-connected disability, and there is no indication of record of frequent periods of hospitalization or in marked interference with employment above that contemplated by the assigned 20 percent disability.  Based on the above, the preponderance of the evidence of record is against a grant of an extraschedular evaluation for this service-connected disability, and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

TDIU

The Veteran seeks entitlement to a TDIU for the period prior to October 1, 2011.  He contends that he is unemployable due to his service-connected disabilities.  

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

In March 2005, the Veteran submitted an application for increased compensation based on unemployability (VA Form 21-8940).  He maintained that he last worked full-time in 1991 and his service-connected back disability and hypertension prevented him from securing or following any substantial gainful occupation.  The Veteran reported that he had completed 1 year of college.  His claim was initially denied in a May 2005 rating decision.  In a subsequent June 2016 rating decision, the RO granted entitlement to TDIU effective October 1, 2011.  Thus, the time period for consideration of entitlement to TDIU is prior to October 1, 2011.  

The Veteran has a combined disability rating of 40 percent effective from May 1, 2004.  He has a temporary total evaluation from January 22, 2008 to March 31, 2008.  His combined rating is 40 percent effective from April 1, 2008, 60 percent from October 9, 2008, and 50 percent from November 9, 2008.  He was assigned another temporary total evaluation effective from November 10, 2008.  

At the time of the June 2016 rating decision that granted TDIU from October 1, 2011, the Veteran first met the schedular criteria from that date.  However, an April 2017 rating decision effectuated the February 2017 Board decision that granted increased ratings for the right and left lower extremity radiculopathies and assigned separate 10 percent ratings from May 2004; then separate 20 percent ratings from June 2015.  As a result, the Veteran's combined disability rating was 70 percent from January 10, 2010; 100 percent from August 2010; 80 percent from October 1, 2011.

During this time period, his service-connected disabilities have included total knee replacement of both knees, herniated nucleus pulposus L4-S1, status post laminectomy with spinal stenosis, radiculopathy of the bilateral lower extremities, hypertension, degenerative joint disease of both knees, a vocal chord lesion, a history of claustrophobia, lumbar spine scars, and impotency. 

Thus, from January 10, 2010, the Veteran met the schedular criteria for TDIU and his service-connected disabilities prevented employment.  Prior to that date (excluding periods of temporary total evaluation), the Veteran does not meet the schedular criteria for TDIU consideration under 38 C.F.R. § 4.16 (a).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16 (b).  Under § 4.16 (b), rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16 (a).  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue. 

Turning to the evidence of record, a July 2007 private treatment record from Greystone Neurology and Pain Center noted the Veteran's statement that his back pain improved after an injection.  He mentioned that OxyContin was holding his pain reasonably well.  He had knee pain on the right side and was using a knee brace.  He had pain when doing housework and gardening work.

In his March 2009 Board hearing, the Veteran stated he last worked sometime in 1994 doing janitorial work.

During a January 2011 VA general medical examination, the Veteran stated he was unemployable due to his back pain and pain in both knees and his neck.  He stated he has had no changes since his last spine examination in 2010.  The VA examiner noted the Veteran's diagnosis of degenerative disc disease and degenerative joint disease of both knees.  He noted effects on occupational activities that included problems with lifting and carrying, lack of stamina, decreased strength in the lower extremity and pain.  The VA examiner also noted that the Veteran had pain with walking or sitting for long periods of time and difficulty getting up in the morning.  The VA examiner stated that degenerative disc disease could prevent the Veteran from doing manual labor but would not prevent him from doing sedentary work.  Therefore, the VA examiner concluded the Veteran was not unemployable.

A May 2011 VA joints examination noted the Veteran's service-connected knee disabilities resulted in decreased mobility, weakness or fatigue, degreased strength in the lower extremity and pain.  The disabilities resulted in moderate effects on sports and exercise, mild effects on recreation, and no effects on chores, traveling, feeding, bathing, dressing, toileting, grooming or driving.

A review of the Veteran's records from the Social Security Administration (SSA) reflect that he was awarded disability benefits due to a back disorder and coronary artery disease.  His submitted work history notes work for a chemical equipment company from 1990 to 1991, followed by janitorial work from 1993 to 1996.  As a janitor, the Veteran stated that he cleaned work areas with cleaners using mops, buckets, brushes, steamers, buffers and scrubbers.  

A functional capacity assessment included in the Veteran's SSA records noted that he could occasionally lift and/or carry 50 pounds, and he frequently could lift or carry 25 pounds.  He could stand and/or walk for a total of about six hours in an eight-hour work day.  He stated that he spent five hours a day walking, six hours a day standing, and he was constantly bending.  He noted that the heaviest weight lifted was 50 pounds, and weight up to 50 pounds was frequently lifted or carried.  He was noted to have frequent postural limitations in balancing, stooping, kneeling, crouching, and crawling, and he had occasional limitations in climbing.  There were no established manipulative, visual, or communicative limitations.

In June 2016, an Acting Director of the VA Compensation Service provided a memorandum advisory opinion addressing extraschedular consideration for TDIU under 38 C.F.R. § 4.16 (b).  The opinion noted the Veteran's initial March 2005 claim seeking entitlement to TDIU, citing back problems and hypertension as the reasons he stopped working in July 1991 as a chemical equipment repairman.  The opinion stated that prior to 2011, the evidence was "clear and convincing" that the Veteran's back disability did not pose a unique set of circumstances that rendered the rating schedule impractical as a result of pain.  Further, the opinion stated that VA examinations of record indicated that the Veteran's back did not interfere with sedentary occupational activities.  Therefore, since no service-connected disabilities were identified individually or collectively as the sole reason for the Veteran's unemployability, entitlement to an extraschedular TDIU was not warranted.

After the review of all the above-noted evidence, the Board finds that TDIU is warranted from January 10, 2010, when he met the schedular criteria for TDIU; however, TDIU is not warranted for the period prior to January 2010.  The Board observes that, with the exception of periods of temporary total evaluation, the Veteran has not met the schedular criteria for the assignment of a TDIU during that time.  Nevertheless, the evidence did not show that the Veteran's service-connected disabilities, considered separately or together, rendered him unable to secure or follow a substantially gainful occupation.

The Veteran's education included 1 year of college and he has a work history as a janitor.  VA examinations note functional limitations related to his back include some lifting restrictions and postural limitations, but sedentary employment was not precluded.  The SSA functional capacity assessment detailed that the Veteran could occasionally lift 50 pounds and could frequently lift 25 pounds; and he could stand or walk for six hours of an eight hour work day.  There were no manipulative, visual or communicative limitations.  

The Board acknowledges the Veteran's allegations that his service-connected disabilities have caused his unemployability, but finds that his lay opinion bears less probative value than the medical evidence of record, which detailed the functional impairment caused by his service-connected disabilities.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Based on the foregoing, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities preclude him from obtaining or following substantially gainful employment.

The Board has considered the fact that that the Veteran was awarded disability benefits by the SSA that determined that he was disabled due to his back disorder.  However, the Board is not bound by the determination by another agency.  Moreover, the SSA determination did not take into account all evidence available to the Board including the aforementioned VA examination reports that weigh against the claim.  Further, a functional capacity assessment included in the SSA records reflect that the Veteran had retained some physical abilities despite the presence of his service-connected disabilities.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the appeal must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to a disability rating in excess of 20 percent for herniated nucleus pulposus L4-S1, status post laminectomy with spinal stenosis, on an extraschedular basis is denied.

Entitlement to a TDIU for the period from January 10, 2010, is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to TDIU for the period prior to January 10, 2010, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


